 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at the offices and meeting halls of the Respondent in Fall River,Massachusetts, copies of the attached notice marked "Appendix." eCopies of saidnotice, to be furnished by the Regional Director for the First Region, shall, after beingduly signed by an official representative of the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its members are customar-ily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail signed copies of the said notice to the Regional Director for the FirstRegion for posting by the Charging Company, said company willing, at all locationswhere notices to its employees are customarily posted.(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith.?6 If this Recommended Order should be adopted by the Board, the words "As Orderedby" shall be substituted for "As Recommended by a Trial Examiner" in the notice Inthe further event that the Board's Order be enforced by a United States Court of Appeals,the words "A Decree of the United States Court of Appeals, Enforcing an Order" shall beinserted immediately following "As Ordered by "7If this Recommended Order should be adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESAs Recommended By a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT block or interfere with the ingress and egress of employees atthe premises of F.R. Knitting Mills, Inc., located at Fall River, Massachusetts.WE WILL NOT in any like or related manner restrain or coerce employees atthese premises in the exercise of the rights guaranteed them by Section 7 of theAct.INTERNATIONAL LADIES'GARMENTWORKERS UNION,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 24 SchoolStreet, Boston,Massachusetts,Telephone No. 523-8100,if they have any questionconcerning this notice or compliance with its provisions.Packers Hide Association,Inc.andUnited Packinghouse, Food& Allied Workers,AFL-CIO.CasesNos. 17-CA-2130 and17-CA-2149.November 18, 1963DECISION AND ORDEROn August 1, 1963, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-145 NLRB No. 7. PACKERS HIDEASSOCIATION, INC.17mediate Report.Thereafter, Respondent filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examiner?iWe hereby correct the Trial Examiner's Inadvertent references, at two points in hisIntermediate Report, to events occurring in February 1962, when it is apparent thatFebruary 1963 was meant.2The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph.Upon the entire record in these cases, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National Labor Relations Boardhereby orders that Respondent, Packers Hide Association, Inc, its officers, agents,successors, and assigns, shall:INTERMEDIATE REPORTThis case was heard upon the complaint I of the General Counsel of the NationalLabor Relations Board, herein called the Board, alleging that the Packers Hide As-sociation, Inc., herein called the Respondent, had engaged in and was engaging inunfair labor practices within the meaning of Section 8(a) (1) and (5) of the NationalLabor Relations Act, herein called the Act.Respondent's answer to the complaintadmitted some of the allegations of the complaint and denied others; in effect, itdenied the commission of any unfair labor practices.Pursuant to notice, a hearingwas held before Trial Examiner Harold X. Summers at Omaha, Nebraska, on June 12and 13, 1963.All parties were afforded full opportunity to examine and cross-examine witnesses, to argue orally, and to submit briefs.Briefs filed by the GeneralCounsel and by Respondent have been fully considered.Upon the entire record in the case, including my evaluation of the witnesses basedupon the evidence and my observation of their demeanor, I make the following:FINDINGS OF FACT1.COMMERCERespondent is a Nebraska corporation with its principal place of business andplant at Omaha, Nebraska, where it is engaged in processing hides. In the courseand conduct of its business operations, it annually ships more than $50,000 worthof products from its plant to points outside the State of Nebraska.I find that Respondent is an employer within the meaning of the Act.II.THE UNIONThe Unionis a labor organization within the meaningof the Act.1The complaint was Issued April 19, 1963The charges initiating the proceeding werefiled on March 7 and April 3, 1963, respectively, and an order of consolidation was issuedon April 19.734-070-64-vol 145-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in curing cattle hides for conversion into leather.Althoughit is wholly owned by six independent meatpackers, it competes with other hidedealers for purchases of hides from these packers, and it is free to make purchases,and it does make purchases, from other packers when its bid prices are competitive.In its operations, Respondent, by truck, picks up hides from the packers.Thehides, upon being unloaded, are front-trimmed-i.e., the lips and ears are removed;they are put through a "fleshing" machine for the removal of fat and manure; afterfurther trimmmg, they are dipped in a brine solution; they are wrung out, weighed,and graded for quality; and they are bundled for delivery to tanners.Title to a hidedoes not pass from packer to Respondent until it is graded.Business operations began about 2 years ago.Early in 1962, the Union engagedin an organizing campaign among Respondent's employees and the Union lost aBoard-conducted election held on February 15, 1962.2 The Union filed a charge ofviolations of Section 8(a) (1) of the Act on March 16, 1962,3 a complaint was issued,and a Trial Examiner, in an Intermediate Report dated June 26, 1962, found viola-tions of Section 8(a)(1); the case was closed upon Respondent's compliance withthe Trial Examiner's recommendations.B. Chronology of events 41.On a date between January 19 and February 5, 1963,5 employee Dennis Youngwent to the office for change to be used in the candy vending machine at the plant.There, General Manager Ralph Bates 6 commented to Young on a list of wage rateswhich he was working on; he remarked on how high were the wages being paid toRespondent's employees.?2. In mid-February there was telephonic communication between the Union andemployees.Pursuant to this conversation,a meetingwas arranged to be held onFebruary 19.3.On February 19, at the union hall, 14 employees of the Company met withEmerson Dappen, Sr., field representative of the Union.Unionization of the plantwas discussed.At that time, all 14 employeessigned unioncards and several of them,were given cards for distributionamong otheremployees; also, those present weregiven union buttons.4.On February 20 a number of the men who hadsignedcards wore union buttonswhile they were working. In addition, during the next few days, the signatures of anadditional 12 employees were procured on authorization cards and some of thesedonnedunionbuttons.5.On theeveningof February 20, about 9p.m., Batesmet with his three foremenand with one Taite,8 a labor relations adviser.Batestold the foremen that, in viewof the difficulties which they had run into-referring to the prior Board case notedsupra-theymust now be extremely careful not to have a repetition. In effect, hetold them not to discuss the Union with the employees and not to take sides. It wasalso decided that a "neutrality notice" would be posted.6.On February 21, the following notice was posted in two places at the plant:NOTICETO THE UNION. NO ONE SHOULD BE FORCED AGAINST HIS WILLTO JOIN OR NOT TO JOIN THE UNION.RALPH L. BATES, MANAGER.2 Case No. 17-RC-3748.s Case No. 17.CA-1928.My findings of what occurred-or did not occur-as recited in this section will not berepeated elsewhere In this report.References to items in this section will take the formof the abbreviation "chron." followed by the item number or numbers being alluded to.eUnless otherwise indicated, all dates referred to in this section are within the year 1963.e I find Bates to have been a supervisor and agent of Respondent at all relevant times.IThus, I credit Bates as against testimony by Young 'that Bates said, "Do you think ifthe Union were in,these guys would be making this kind of money?" Bates--and Respond-ent's bookkeeper and secretary, Jean Prazan-denied that there was any mention of aunion.At that time, the Union was not actively in the picture.8 In the charges herein, spelled "Tate." PACKERS HIDEASSOCIATION, INC.19Subsequently, one copy of the notice was taken down to be given to a Boardagent investigating this case.The second copy was posted continuously untilJune 12, the first day of this hearing.7.On or about February 21 or 22, employee Douglas Domke went to the office at5:30 p.m. in order to ascertain his reporting hour for the next day.There, he spoketo Bates for 30 minutes to 11/2 hours .9 Bates asked, "What are you guys trying to dohere? I have treated you nice and everything and you come in here wearing unionbuttons.Don't you make enough money?" 10 Domke said that he made a "fairamount" but he thought conditions would be better with a union.Bates then spoke of the low state of the Company's business 11He said that hecould have the packers deliver their hides to the plant, thus eliminating the needfor at least one of the two truckdrivers. (Domke was a truckdriver at the time.)12He then spoke of the possibility of installing a conveyor belt to pull the hides outof the tank, a move which would eliminate the need for several men; and of thepossibility of acquiring a larger scale and the use of a fork truck to cut down thenumber needed for a loading crew.He also spoke of the acquisition of anotherfleshingmachine,13 with the potential result that two men would work on each oftwo machines instead of four on one; as he put it, there would be no layoffs, butthe men would make less money per hour.He made these statements in connection with the possible advent of the Union.His dissertation on possible production changes, described above, contained thestatement, "If you guys insist on thisunion,I'llfight you every way I can." 148. In the same conversation, allusion was made to wages being withheld fromone Jim Ross. Ross had been employed by Respondent but had recently left, owingDomke some money. Bates told Domke that if he would "go along on this uniondeal," he (Bates) would see that Domke was repaid the money owed him out ofRoss' last check, still being held by Respondent.159.Shortly after the union buttons were worn, Young 16 went to the office forchange to buy candy.Batestold him, "You're a day worker, and this isn't thebreak period." 1710.On February 25, Respondent, through counsel, filed a petition with theRegional Office of the Board,18 asserting (by an "x" in the appropriate box) thatone or more individuals or labor organizations had presented a claim for recogni-tion as bargaining representatives of employees of Respondent.8There was immaterial conflict as to the length of the conversation.10Thus, I credit Domke.Bates testified that Domkeinitiatedthe conversation by ask-ing for more money. (Prazan, who was present, "did not recollect" if the Union wasmentioned )It is clear, and I find, that at one point in the conversation Domke did askhow long it would take to geta raise,but I find that the conversationwas commenced asabove stated.11 Business had fallensinceJanuary.Production had fallen from 1,500 hides per monthto 1,000.It is not clear whether the latter figure was the production as of the date ofthe hearing rather than as of February, but it was the consensus of the testimony, and Ifind, that business was poor during all relevant times.>rDomke's testimony was to the effect that Bates said he couldsellthe trucks.Accord-ing to Bates' credited testimony, the trucks belonged to the packers-there would be noneed to sell them.18Here, we have another irrelevant discrepancy.Bates testified that he told Domkethat he had already ordered a fleshing machine. In point of fact, by the date of thishearing, one had been ordered14The findings, in this item generally accord with the credited testimony of Domke, whoimpressed me as being open and candid. Bates, conceding that he spoke of the low stateof Respondent's business and possible changes to effect economies, denied mentioning theUnion or union activities.Prazan, who was present, corroborated Bates, except that she"did not recollect" whether the Union was mentioned I find that it was.16This finding is based on Domke's credited testimony, undenied by Bates (except forhis general denial that union activities were mentioned by him).Prazan, called byRespondent, verified that Respondent was holding the last check of Ross and that Rossowed money to some of the employees, but she did not remember if Bates made the state-ment attributed to him. (She was busy on other matters; it is reasonable to conclude,and I find, that she did not hear the entire conversation18Also involved in chron. 617Thus, I credit Bates' as against Young's testimony that the Union was mentioned inconnection with the reprimand.18Case No 17-RM-225 This petition has been sincedismissedby the Regional Director,which dismissal was upheld on appeal to the Board. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.On February 26, according to the testimony of Union Representative Dappen,he made a telephone call to Bates, in which he claimed that a majority of Respond-ent's employees had designated the Union as their bargaining representative andin which he requested recognition of the Union as the employees' bargaining agent.Bates' answer-Dappen's testimony continues-was that "there would be no ques-tion about a consent election [but] he could not do any more than that."Bates denied that there was any such telephone call.Crediting Bates' testimony, I find that there was no such telephone call.1912,Meanwhile, on February 25, the Union had prepared a letter addressed toRespondent in which it claimed designation as bargaining representative by amajority of Respondent's employees and requested recognition as bargaining agentfor Respondent's production, maintenance, and truckdriver employees.The letterwas mailed on February 26 and was received by Respondent on the following day.No reply was ever sent by Respondent.13.On March 1 the Union filed a petition with the Regional Office of the Board,20asserting (by an "X" in the appropriate box) that the Union had been designatedas bargaining agent by a substantial number of the affected employees.14.Within a week after the union buttons made their appearance, while employeeRobert Huggins was at work pulling hides from the brine tank, Foreman ErwinNeimann 21 approached him.He asked what the button that Huggins was wearingrepresented.When Huggins said it was a union button, Neimann asked whetherHuggins was "pushing" the Union.Huggins, understanding that Neimann wasasking whether he was a ringleader, said no, it was probably someone who hadbeen there longer than he had.Then Neimann asked whether he was for theUnion.Huggins said that he was "not necessarily for the Union" just because hewas wearing a button 22Then Neimann told Huggins of having visited a plantwhere they used a conveyor chain to pull hides from the tank, an innovation whichwould eliminate two hide pullers.Continuing, he said that the Company was over-staffed by seven or eight men and was keeping them only on the possibility that"thingswould open up."He pointed out that production was low and that thepackers, who furnished hides, were in a slack period 2315. Sometime in February, after the buttons were being worn, Neimann askedemployee Leon Tyler what he thought about the Union and whether Tyler was "foror against it."Tyler said that he had not made up his mind.Neimann then said thatBates was keeping men that he did not need even though the work was down. Ashe left, he said that "everyone would have to make up their ownmind." 2416.Late in February, Neimann asked employee William Croulek (who had signeda union card but was not wearing the union button) what he thought of the Union.Croulek said that he did not care for it.2519Dappen,on cross-examination,testified that the person to whom he spokesaidhewas Bates. (He had spoken to Bates on the telephone once before )Prazan, who nor-mally answered the telephone at the plant, testified that someone who said he was Dappencalled on February 26 and asked for Bates, but that Bates, who was out, did not speak tohim ; to her knowledge, there was no telephone conversation between Dappen and Batesthroughout February and March. I note that, in the petition filed by the Union with theRegional Office of the Board on March 1 (see chron. 13), the sole prior contact withRespondent noted therein was a request for recognition made on February 25 to whichthere was "no reply " (See chron. 12 )20Case No. 17-RC-4091This petition was subsequently withdrawn by the Union.211 find Neimann to have been a supervisor and agent of Respondent at all relevanttimes.22Neimann denied asking whether Huggins was "pushing"the Union and he denieddiscussing any union activities.My credibility resolution,as detailed above, is explainedat the conclusion of this finding.20 The above findings accord with Huggins' testimony.Neimann, conceding that hespoke to Huggins about the conveyor belt and the possibility of eliminating seven or eightjobs, testified that the occasion for the conversation was Huggins' complaint about thedifficulty of pulling hides from the brine tank.Thus, the two versions differ only withrespect to the opening of the conversation.Because Huggins impressed me as a truthfulwitness and because his version of the opening of the conversation constituted a morelogical explanation of the rest of the conversation, I accept his version of the entireconversation.24This is the credited testimony of TylerNeimann did not recall the conversation.26This is Croulek's testimony,undenied by Neimann.Under cross-examination,Croulek-who struck me as being a less than enthusiastic witness for the General Counsel-volun-teered that Neimann's query was put "nonchalantly " PACKERS HIDE ASSOCIATION, INC.2117.After the men started wearing their union buttons, employee Curtis Holmes,a fleshing machine operator(who had signed a union card but wore no button),was telling a fellow employee that he did not think they would get any more businessfrom Cudahy,a packer who,he had heard,was building his own hide cellar.Batesoverheard this remark and denied its truth.Then-and the conversation consumedan hour-he spoke of the Union.He said that if the men wanted the Union theycould have it, but there would be no more picnics and bonuses. "When you get yourunion, be ready for your picket line.Whatever you ask is going to be denied andwhenever you come to the office for anything,do not come to me in the office aboutanything about the Union,because I am going to be your enemy from then on."He said that he could sell the fleshing machine that day and he could sell the building"and pay on income tax,or something like that."He talked of letting a hide dealer(i.e.,a competing buyer)have the bides if the Union came in.He then said thatFloydMarsh(one of the active union adherents;see chron.19) was angry becausehe received no overtime;and that Marsh was back working on the tank-but thathe would not be there long 2618. On a date uncertain-but from a week to a month and a half after the conversa-tion just alluded to-Bates asked Curtis Holmes if he would "talk to the guys aboutnot having a union."Holmes said that he would.He did speak to them and reportedback to Bates that the matter was "too far gone." Bates told him, "Try again." 2719. Late in February, employee Floyd Marsh had been "bumped" from his job asmaintenance man by a fellow employee. In turn, he exercised his seniority to be-come a hide puller.Marsh attended the union meeting of February 19, at which time he signed anauthorization card.Also, he thereafter wore a union button and he procured 3 ofthe remaining 12 signed union authorizations.On March 6,when Marsh went to the office for first aid,Neimann told him,"If you hadn'tbrought up the Union,you'd get your maintenance job back." 26Marsh said he would not take the maintenance job back even if it were offered him 2920.At 9 a.m., on March 7, employee Kenneth Johnson and Bates had a conversa-tion, the details of which are in sharp dispute.According to Johnson, Bates opened the conversation by talking about FloydMarsh;he said he ought to fire Marsh.Continuing, he said he ought to fire Johnsontoo-that Johnson's job was unnecessary(he had the lowest seniority;he did mainlycleanup work, drove trucks, and replaced machine operators); the night shift had beendoing his work before and could do it again. Further continuing,he said he knewwho was for the Union-not only could he see the buttons but the antiunion menhad told himHe said he had treated the men well,and he could not understandwhy they were"plotting "He asked if Johnson were for the Union;Johnson saidthat he had not made up his mind-he had not gone to a meeting since he workedon the night shift.Then Bates said, "Stick with me and I'll take care of you." Batesthen said(Johnson's testimony continued)that he knew that Floyd Marsh was oneof the leaders and that be ought to get rid of Marsh but that he would let it ride.However, he could not understand it; he had given Floyd and his brother jobs whenthey came from Michigan.He then said that the Union would hinder the men-there would be less money,no piecework,and changes in the operationHe said hedid not need the trucks;if the Union came in he would have the customers deliverthe hides,if he stayed in businessat all.Thenhe said he would get a new fleshingmachine and work two men on each machine instead of four, on an hourly basis.He also said he could get rid of the four front trimmers by having the packerstrim the lips and ears from the hidesHe also said he could get a conveyor andthat he could get rid of the second trim table and grade table and weigher.He said20This finding is in accordance with Holmes'testimony.Bates testified that the conver-sation concerned Cudahy only ; also, that he did not say there would be a picket line northat he would be an "enemy."Holmes' testimony had the ring of truth.27According to Bates,Holmes told Bates he was opposed to the Union,upon whichBates told Holmes to express that attitude"toward the men" not to himHe concededthat Holmes did come back to him and report that his brother-in-law was still for theUnion-that he was too stupid to be otherwise28 I credit Neimann's explanation that the occasion for the remark was Marsh's com-plaint about the difficulty of pulling hides from the tank,but, in this context, I do notaccept his characterization of the remark as "kidding "29Although he regarded the maintenance job as a better job than his present one, hewould not go back to the maintenance job, allegedly because "he did not trust Bates,"who had removed him It should be noted that there has been no unfair labor practiceallegation concerning Marsh's removal from or failure to be reinstated to the maintenancejob. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe could close the plant.Finally, he said that the union dues were too high andthat "they go to the government."According to Bates, there was a conversation between him and Johnson at or aboutthe time indicated.He opened the conversation by talking about Floyd Marsh'sabsence that day.He was aware that Floyd Marsh was not absent due to sicknessand he wanted to let Johnson know he knew this. Johnson asked him about thepossibility of working more hours, to which Bates said that if things did not pick upthere would be layoffs instead of more work hours.He commented that the costof hides was too high.He told of the new fleshing machine which had been orderedand discussed packers Swift and Armour.He denies saying "Stick with me" anddenies asserting any knowledge of union activities; also, he denies mention of theUnion in connection with production.He told Johnson that others beat Respondent'sprice and that if this kept up there would be layoffs.He conceded that he said thatif the Union came in the Company would have to deduct dues.Johnson, in the witness stand, was an "angry young man."His tone of voiceclearly showed his disdain for and dislike of BatesOne could not help but sensethat his feelings tempered his testimony.Moreover, my credulity is taxed by beingasked to believe that Bates shared all these confidences with the man most recentlyhired.Perhaps-for they parallel remarks here found to have been made by Batesto other employees-some of what Johnson testified Bates told him was actually toldhim, but I am unable to separate this from the rest I credit Bates' version.21.One morning late in February, Floyd Marsh was eating a sandwich near hiswork place.Bates came along and pointed out that the break periods were 9.30 andat 12, whereupon Marsh threw his sandwich in the garbage can.Three weeks later, when Marsh went to the office for his paycheck a day earlierthan usual, Bates asked him if he could not get along with the men, Marsh said hecould and asked why the question was being askedBates said that the men werecomplaining because Marsh was taking breaks.Marsh said that he was just followingBates' ordersBates, irritated, said, "Don't get cocky."Then Marsh asked whohad complained-Tim Mason? 30Again Bates said, "Don't get cocky.anddon't bother coming back."As Marsh left, Bates called after him that payday wasFriday and not Thursday 31Marsh-despite being told not to return-did report for work next day and he hasworked ever since.22. About a month after the union cards were signed, Bates said to Frank Jerobek,a truckdriver, "What are you boys trying to do?You're not working too hard."He noted that one truckdriver (instead of the current two) had previously pickedup all the hides and "We can pick them up with one driver again." His only referenceto a union: "I don't care if the Union does come in " 3223. Subsequently, Jerobek was driving with Bates to pick up a new truck. In thecourse of the drive, Bates said, "If you fellows are going to want the Union, goright ahead and get it in, but you will be sorry." 3324. On a date unspecified, but during the relevant period, Diamond asked CarrolHohimer, then a hide grader, if he thought the Union would come in.34C. Independent interference, restraint, and coercionAll allegations and evidence with respect to interference, restraint, or coercionare fully discussed under section D,infra.D. The refusal to bargain1.The bargaining unitThe complaint and the answer as amended at the hearing establish, and I find,that the unit appropriate for collective-bargaining purposes herein consists of Re-8O Tim Mason was a worker on the next succeeding process. Since pieceworkers-bothMarshand Mason were pieceworkers-could go home when finished, any delay by Marshwould delay Masonffi On this conversation, I credit MarshNeither Bates (nor Nelmann nor Prazan, whowere present) testified as to this conversation.11Based on credited testimony of Jerobek, undenied by Bates.33This is based on the testimony of Jerobek, who appeared reluctant to testify for theGeneral Counsel.Bates-who could not recollect how the conversation started-said thathe told Jerobek he did not care if the boys wanted a union-this was a free country; hedenied saying that they would be sorry.s'This dsbased upon the undenled, credited testimony of Hohimer. PACKERS HIDEASSOCIATION, INC.23spondent'sproduction and maintenance employees,including truckdrivers but ex-cluding office clerical and professional employees,watchmen and guards,and super-visors asdefined by the Act.2.The Union's majorityAccording to contentions made by Respondent, the number of persons in the unitabove found appropriate, on February 26, 1963, was 40.There is no disagreement between Respondent and the General Counsel withrespect to specific job classifications falling within the unit description; moreover,they agree thatregularpart-time employees 35 should not, as such, be excluded.Theydisagree, however, on the status of three individuals who regularly, either on a full-or part-time basis, perform work within the unit description.The General Counselwould exclude, and Respondent would exclude, two persons who, in addition to work-ing full-time for Respondent, were, on February 26, members of the Armed Forcesof the United States; 38 and one person 37 who, in addition to working on a regularpart-time basis for Respondent, was employed full time as a fireman by the city ofOmaha.The theory of the General Counsel with respect to these three persons is that,despite their surface status as employees of Respondent, the United States or the cityof Omaha (whichever is appropriate) had first call, in an emergency, upon theirservices 38 I am not persuaded by this argument.Having passed the test of perform-ing in-unit work on a full-time or regular part-time basis, I do not believe that theinterest in future working conditions of Respondent which these three held in commonwith others within the unit should be ignored merely because, at some future timeon an emergency and perhaps temporary basis, they might conceivably be calledaway.In agreement with Respondent, therefore, I find that the appropriate bargainingunit, on February 26, 1963, consisted of 40 persons.As of February 26, 26 of the 40 persons in the unit had signed cards acceptingmembership in and authorizing bargaining representation by the Union.Respondent, stipulating to the authenticity of these authorizations, questions thevalidity of a number of them.Testimony of at least seven employee-witnesses 39 indicated that they believedthat their signatures on the cardswould lead to an election.On the other hand,there was no contention, or testimony, thatpersons soliciting the signatures madeany representationsthat there would be an election.40 It is well settled that, undersuch circumstances, "the testimony of a signer as to his subjective state of mind atthe time of signing cannot operate to overcome the effect of his action in havingsigned the application card." 41I find that, as of February 26, 1963, the Union had been and was designated by26 of the 40 employees in the appropriate bargaining unit.3.Demand and refusalAs found above, the Union made a formal request for recognition as exclusivebargaining agent of an appropriate bargaining unit of Respondent's employees by86 There were two.30 Some questionarose atthe hearing as to whether one of the two-Jan Mayer-wasstill in the armed services on February 26. (He has since been discharged.) I find, onthisrecord, that he was in the armed services on that date." Charles Shmeidla or ShimereleIsCounsel for the General Counsel does not base his position upon their regular employ-ment,such as it is, elsewhere.For example, he stipulated that another individual, regu-larly employed on a full-time basis by a meatpacker, was properly included in the unit.80Young, Huggins, Tyler, Croulek, Barnum, Sharp, and Tarnopolski.40 On the contrary, the only employee-witness testifying with respect to this-Tarnopolski-said he was given no explanation when handed the card.u E H. Sargent and Co., a corporation,99 NLRB 1318, 1323; also seePinkerton Fold-ing Box Company,121 NLRB 1308;Gorbea, Perez & Morell, S. enC., 133 NLRB 362;N.L.R.B. v. Geigy Company, Inc.,211 F. 2d 553 (CA. 9) ; and cf.Morris & Associates,Inc, 138 NLRB 1160;Englewood Lumber Company,130 NLRB 394, 395 ("In thesecircumstances, considering only what the employees were told and not what may or maynot have been their subjective reaction to what they were told ...... ) ;Fred Snow, et al,d/b/a Snow & Sons,134 NLRB 709, 710; andN.L R B. v. Stow Manufacturing Co,217F. 2d 900, 902 (C.A. 2).Contra, N.L.R B. v. Abrasive Salvage Company, Inc,285 F. 2d552 (C.A. 7), in this respect denying enforcement of 127 NLRB 381. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDletter received by Respondent on February 27, 1962, and there has been no replyto this request(chron. 12).At all relevant times, Respondent has not grantedthe requested recognition.At no time-other than as implied in its arguments that signers of cards thoughtthey would have an election,discussedsupra-hasRespondent indicated that it hada doubt as to the Union'smajority status on and since February 27.42However, forpurposes of the discussion in section 4,infra,I shall assume that such doubt is beingasserted.4.Concluding findingsThe General Counsel,relying on his allegation that a demand for recognition wasmade on the telephone on February 26, 1962,43concentrated at this hearing onshowing the employment and majority designation situation as of that date. SinceI have found that the demand was made on the following day, I must determinewhether the situation changed in 24 hours. I find that it did not.There was nocontention here, and there is no evidence,that there were any relevant changesduring this period; the presumption of continuity remains unrebutted.Affirmatively,documentary evidence herein establishes,and I find, that there were no changesamong the employees in the appropriate bargaining unit between February 26 and27, 1963.On February 27, 1963, the Union represented 26, a majority,of the 40 employeesin the appropriate bargaining unit.On that day,theUnion requested recognitionas bargaining agent of the employees in the unit, a request which was, and sincehas been,rejected by Respondent.It is well settled that an employer confronted with a Union's demand for recogni-tion has no absolute right to an election under Board supervision to determine whetheror not a majority of his employees have designated the Union as their bargainingrepresentative.44On the other hand, if he has a good-faith doubt that the Union hasbeen so designated,he may resist the demand and insist upon a Board election.45The existence or nonexistence of good faith in the employer's doubt must be deter-mined by allusion to all the circumstances.In the instant case, the first knowledge by Respondent of the Union'scurrentorganizing campaign, as far as this record reveals,was derived from the fact that,on February 20, 1963, a number of its employees began wearing union buttons.Mindful of a similar situation a year earlier during which certain conduct of Re-spondent'sagents was found to have violated the Act, management,actingwithlabor relations counsel,took some immediate steps; as I have found,a course ofconduct establishing the neutrality of Respondent was decided upon.Appropriateinstructions were relayed to supervision,and a notice expressing this course of conductwas posted.As I have found,during a period consisting of approximately the next 45 days,Respondent's general manager and one of its foremen 46 engaged in a series of con-versations with employees.General Manager Bates set the tone in separate conver-sations with three employees:"If you guys insist on this union,I'llfight you everyway I can." 47 "When you get your union,be ready for the picket line.Whateveryou ask is going to be denied and whenever you come to the office for anything,don't come to me in the office about anything about the Union,because I am goingto be your enemy from then on." 48"If you fellows are going to want the Union,go right ahead and get it in, but you will be sorry." 49Both Bates and Foreman Neimann interrogated employees with respect to unionmatters and union leanings.Bates asked one man what the employees had in mind,42When Respondent filed its "employer's petition"with the Board on February 25 (seechron 10),no claim for recognition had been receivedThe petition was filed,accordingto Bates' testimony,"Because I knew we had a majority of the people that did not wanta union, so I filed a petition right away for the election "43An allegation which I have found to be unsupported by the evidence. See chron. 11.44JoySilkMills, Inc,85 NLRB 1263,enfd 185 F.2d 732 (CAD.C),certdenied341 U.S. 914.45N L R B. v. Chicago Apparatus Company,116 F. 2d 753(^C. A. 7), cited atJoy SilkMills,Inc v. NLRB,185 F 2d 732,741 (CADC).4eThere were two other foremen, but there is no allegation or evidence of similar con-duct by either of them.47 See chron. 7.41 See chron. 1711See chron. 23. PACKERS HIDEASSOCIATION, INC.25wearing union buttons; 50 another, what the men were trying to do; 51 and a third,if he thought the Union would come in 52Neimann asked a button-wearing em-ployee what the button meant, whether the employee was "pushing" the Union, and,receiving a negative answer, whether he favored it; 53 similarly, he asked two otheremployees how they felt about the Union.54Bates, in a conversation during which he had spoken of possible productionchanges-seeinfra-andin which he had made the remark,supra,about putting up afight if the men insisted on the Union, told employee Domke he would see that a debtowed him by an ex-employee would be repaid out of money withheld by RespondentifDomke would "go along on this union deal." 55 In another conversation, he askedemployee Holmes to talk to other employees "about not having a union"; and later,when Holmes reported to him that the matter was "too far gone," he told Holmes to"try again." 56Bates and Neimann made it clear that there would be reprisals if the Unionbecame the employees' bargaining agent.The former told an employee that, if suchan eventuality should come to pass, picnics and bonuses would be eliminated, a rivalhide buyer would be permitted to buy the hides, and even the plant building couldbe sold 57Both he and Neimann informed employees that Respondent was over-staffed and that its operation could be made more efficient by the installation ofcertain new equipment or processes which would cut the work force by 7 or 8-outof 40-employees.58 Significantly, the conversations, in at least four cases, werespecifically geared to the jobs being performed by the employees involved in theconversations- Bates told two truckdrivers that a truckdriver could be eliminated; 59Neimann told a hide puller that the installation of a conveyor chain could eliminatea hide puller; 60 and Bates told a fleshing machine operator that he could sell the flesh-ing machine.61Respondent contends that business was slack, that it was overstaffed for currentneeds, and, impliedly, that the new equipment and processes mentionedcould,infact,make for a more efficient operation; 62 and that it was in this context, un-connected with the Union, that any conversations which took place were held.I am not persuaded by this contention.As I have found, the subject of the Unionwas specifically injected into each of the above-noted conversations by Bates orNeimann. In full context, and considering the timing of the conversations,63 I findthat Bates and Neimann said what they said for the purpose of defeating the Union'sorganizational attempt.Viewing the record as a whole, and on the basis of what I am convinced is a fairpreponderance of the evidence, I conclude that Respondent, by interrogating em-ployees respecting union matters, by promising benefits for the abandonment of theUnion, by soliciting antiunion support by an employee, and by threatening the with-drawal of certain job privileges, loss of employment, and cessation of operationsshould the Union's organizing effort be successful, not only interfered with, re-strained, and coerced employees in the exercise of their self-organizational rights,50 Chron 751Chron 22,52Chron. 24.13Chron. 14.64 Chron. 15 and 16.^ See chron. 8aeChron. 18."See chron 17saChron 7, 14, 15, 17, and 22.51Chron 7 and 22.80Chron 1461Chron. 17.62As noted earlier, a new fleshing machine had been ordered .83Neimann, in testifying about his conversation with Huggins (see chron. 14), said hehad raised the same subject-the possibility of installing a conveyor to eliminate em-ployees-on one occasion a year or more earlier. It should be noted that the Union madean organizing attempt early in 1962.Also, although I do not consider myself bound thereby, I note that the Trial Examinerin Case No. 17-CA-1928 found that Bates, during the Union's prior organizing campaign,told an employee that hours could be cut, machinery shut down, and men laid off ; andthat, although such assertions were allegedly based upon economic considerations (theTrial Examiner continued), they constituted interference with restraint, and coercion ofemployees self-organizational rights.No exceptions were filed to these findings 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut sought to dissipate the Union's status as majority representative and thereby toavoid bargaining collectively.64IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it be ordered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Having found that Respondent refused to bargain collectively with the Union,the bargaining agent of an appropriate bargaining unit of its employees, I shall recom-mend that Respondent, upon request, extend recognition to the Union as exclusivebargaining agent of such employees and bargaining collectively with the Union con-cerning their rates of pay, wages, hours of employment, and other conditions ofemployment.As the conduct here found to have been committed by Respondent is of a characterstriking at the roots of employee rights safeguarded by the Act, it will also be recom-mended that Respondent cease and desist from infringing in any manner upon therights guaranteed by Section 7 of the Act.Upon the foregoing factual findings and conclusions, and upon the entire recordin the case, I come to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent's production and maintenance employees, including truckdrivers,but excluding office clerical and professional employees, watchmen and guards, andsupervisors as defined by the Act, constitute, and at all times material to this pro-ceeding constituted, a unit appropriate for purposes of collective bargaining withinthemeaning of Section 9(b) of the Act.4.The Union, on and since February 27, 1963, has been and is the exclusiverepresentative of all employees in the aforesaid appropriate bargaining unit withinthe meaning of Section 9(a) of the Act.5.On and since February 27, 1963, by refusing to bargain collectively with theUnion as the exclusive representative of the employees in the aforesaid bargainingunit,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.By the foregoing conduct, by interrogating employees respecting union matters,by promising benefits for the abandonment of the Union, by soliciting the antiunionsupport of an employee, and by threatenng the termination of certain job privileges,loss of employment, or cessation of operations should the Union's organizing effortbe successful, Respondent has interfered with, restrained, and coerced employees inthe exercise of the rights guaranteed them in Section 7 of the Act, in violation ofSection 8(a)(1) thereof.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, Packers HideAssociation, Inc., its officers, agents, successors, and assigns, shall:"JoySilkMills, Inc., supra.In arriving at the above conclusions, I do not rely on Bates' alleged conversations withYoung (see chron. 1 and 9), with Marsh (see chron. 19 and 21), or with Johnson (seechron 20)In view of the extent of unfair labor practices found, I must reject Respondent's alterna-tive argument that coercive acts, if any, were isolated in character. PACKERS HIDEASSOCIATION, INC.271.Cease and desist from:(a)Refusing to bargain collectively with United Packinghouse, Food & AlliedWorkers, AFL-CIO, as the exclusive bargaining representative of all its employeesin a bargainingunit consisting of all production and maintenance employees, in-cluding truckdrivers, but excluding office clerical and professional employees, watch-men and guards, and supervisors as defined by the Act.(b) Interrogating employees respecting union matters, promising benefits for theabandonment of a union, and soliciting the antiunion support of employees.(c)Threatening the termination of certain job privileges, loss of employment,or cessation of operations if employeesshall select a union astheir bargaining agent.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin orassistany labor organization, to bargain collectively through representativesof their own choosing,to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromanyandall suchactivities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the above Union as the exclusivebargaining representative of all its employees in the above-described unit.(b) Postat itsplant at Omaha, Nebraska, copies of the attached notice marked"Appendix." 65Copies of such notice, to be furnished by the Regional Director forthe Seventeenth Region, shall, after being duly signed by an authorized representa-tive of Respondent, be posted immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingallplaceswherenotices toemployees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that such notices are not altered, defaced,or covered by any othermaterial.(c)Notify the Regional Director for the SeventeenthRegion, in writing, within20 days from the date of the receipt of this Intermediate Report, whatsteps theRespondent has taken to comply herewith.6665 If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall bsubstituted for the words "The Recommended Order of a Trial Examiner"In the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "A Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "A Decision andOrder "ea If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Seventeenth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we notify our employees that:WE WILL, upon request, bargain collectively with the United Packinghouse,Food & Allied Workers, AFL-CIO, as the exclusive representative of all ourproduction and maintenance employees, including truckdrivers, but excludingoffice clerical and professional employees, watchmen and guards, and super-visors,with respect to rates of pay, wages, hours of employment, and otherconditions of employment; and WE WILL, if an understanding is reached,embody any understanding in a signed agreement.WE WILL NOT ask employees about union matters, promise benefits for theabandonment of a union, or solicit the antiunion support of employees.WE WILL NOT threaten employees with the termination of picnics or bonuses,loss of employment, or cessation of operations should they select a union astheir bargaining agent.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to organize, to form, join, or assist a labor organiza-tion, to bargain collectively through a bargaining agent chosen by themselves, 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDto engage in other concerted activities for the purpose of collective bargainingor other mutual air or protection, or to refrain from any such activities.PACKERS HIDE ASSOCIATION, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City 6, Missouri, Telephone No. Balti-more 1-7000, Extension 2732, if they have any question concerning this notice orcompliance with its provisions.SouthernMaterials Company, Incorporated,ofNorfolkandUnited Industrial Workers of North America of the SeafarersInternational Union of North America, Atlantic,Gulf, Lakes,and Inland Waters District,AFL-CIOandInland Boatmen'sUnion of the Seafarers International Union of North America,Atlantic, Gulf,Lakes, and Inland Waters District,AFL-CIOandTeamsters Local 822, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Cases Nos. 5-CA-2196 and 5-RC-3852.November18, 1963DECISION AND ORDEROn June 10, 1963, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.He also found that the Respondent had not engaged in other unfairlabor practices and recommended that the complaint be dismissed asto them.Thereafter, the General Counsel, the Charging Party, andthe Respondent filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner except as modified below?1 In the absence of exceptions thereto, the Board adoptspro formathe Trial Examiner'sfindings in which he dismissed certain alleged violations of Section 8(a) (1) of the Act.2 The Trial Examiner declined to recommend the reinstatement of employee Jack B.Harris, and limited the award of backpay to him for the period from June 9, 1962, the145 NLRB No. 2.